Citation Nr: 1115049	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-36 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for a circulatory disorder of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a circulatory disorder of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus.

6.  Entitlement to an effective date prior to July 31, 2008, for special monthly compensation (SMC) based on loss of use of a creative organ.  

7.  Entitlement to an initial compensable evaluation for necrobiosis lipoidica diabeticorum of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1976.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2007, the RO denied the Veteran's claims for service connection for a circulatory disorder of the bilateral lower extremities, bilateral hearing loss, and tinnitus.  In January 2009, the RO granted special monthly compensation (SMC) based on loss of use of a creative organ effective from July 31, 2008.  In September 2009, the RO denied a claim for service connection for diabetic retinopathy, but granted service connection for necrobiosis lipoidica diabeticorum of the bilateral lower extremities and assigned a noncompensable evaluation effective from March 20, 2009.

A hearing was held on January 13, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2009, the Veteran raised the issue of entitlement to an increased rating for his service-connected bilateral tinea pedis with onychomycosis.  However, the issue is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of entitlement to an increased evaluation for bilateral tinea pedis with onychomycosis is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a circulatory disorder of the bilateral lower extremities, bilateral hearing loss, and tinnitus, as well as entitlement to an initial compensable evaluation for necrobiosis lipoidica diabeticorum of bilateral lower extremities will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed August 2002 rating decision previously considered and denied service connection for diabetic retinopathy.

3.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for diabetic retinopathy.

4.  The Veteran has not been shown to currently have diabetic retinopathy that is related to his military service or to a service-connected disorder.

5.  In May 2005, the RO granted service connection for erectile dysfunction effective from December 8, 2003.  

6.  In January 2009, the RO granted special monthly compensation based on the loss of use of a creative organ effective from July 31, 2008. 

7.  There was an inferred claim for special monthly compensation based on the loss of use of a creative organ at the time of the May 2005 rating decision, and the Veteran has been shown to have met the criteria as of December 8, 2003.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service connection for diabetic retinopathy, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the August 2002 rating decision is new and material, and the claim for service connection for diabetic retinopathy is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Diabetic retinopathy was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  The criteria for an effective date of December 8, 2003, and no earlier, for the grant of special monthly compensation (SMC) for loss of use of a creative organ, have been met.  38 U.S.C.A. §§ 1114, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Nevertheless, with respect to the claim for an earlier effective date for the grant of SMC based on loss of use of a creative organ, the Board notes that such notice is unnecessary in this case.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of SMC based on loss of use of a creative organ.  

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for diabetic retinopathy, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  The law specifically provides that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claim for service connection for diabetic retinopathy, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Moreover, with respect to the merits of the claim for service connection for diabetic retinopathy, the RO did provide the appellant with notice in April 2009 and August 2009, prior to the initial decision on the claim in September 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the April 2009 and August 2009 letters stated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  The August 2009 letter also informed of the evidence necessary to establish service connection on a secondary basis.  

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the April 2009 and August 2009 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that she was expected to provide.  Specifically, the April 2009 and August 2009 letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf. I n addition, the April 2009 and August 2009 letters stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Moreover, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that the April 2009 and August 2009 letters informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records from the Social Security Administration (SSA) have also been obtained and associated with the claims file, and he was provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded a VA examination in June 2009 in connection with his current claim for service connection for diabetic retinopathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the June 2009 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with SOCs and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


I.  Diabetic Retinopathy

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Congenital or developmental defects, such as refractive error, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

Initially, the Board observes that the Veteran's claim for service connection for diabetic retinopathy was previously considered and denied by the RO in a rating decision dated in August 2002.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2009, the Veteran essentially requested that his claim for service connection for diabetic retinopathy be reopened.  The September 2009 decision currently on appeal appears to have implicitly reopened the claim and adjudicated it on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for diabetic retinopathy.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the August 2002 rating decision denied the Veteran's claim for service connection for diabetic retinopathy.  In that decision, the RO noted that the Veteran did not have a current diagnosis of diabetic retinopathy.

The evidence associated with the claims file subsequent to the August 2002 rating decision includes VA medical records, April 2005 and June 2009 VA examination reports, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2002 decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for diabetic retinopathy.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that a January 2009 VA medical record indicated that he has mild nonproliferative diabetic retinopathy.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this evidence provides evidence of a current diagnosis, and thus, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for diabetic retinopathy.

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so. See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetic retinopathy.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  At the time of his May 1976 separation examination, the Veteran did report having a medical history of eye trouble.  However, it was noted that he wore glasses for reading, and there was no mention of diabetic retinopathy.  In fact, a clinical evaluation found his eyes, pupils, and ocular motility to be normal, and he had distant vision of 20/20 bilaterally.  An opthalmoscopic examination was also normal at that time.  

Moreover, the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that diabetic retinopathy did not manifest in service or for many years thereafter.

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). T he Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetic retinopathy manifested during service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that diabetic retinopathy did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that he has diabetic retinopathy that is related to his diabetes mellitus, the Board also finds that the evidence of record does not support this contention.  Although he is service-connected for type II diabetes mellitus, the evidence has not established that he currently has retinopathy related thereto.

The post-service medical evidence consists of VA and private treatment records dated between 1977 and 2009.  This evidence includes a VA progress note dated in September 2001, which states that the Veteran presented for an annual diabetic examination, that he had no visual complaints, and that he had received a new prescription for glasses in May 2001 that "works great, needs adjustment."  The report notes that his diabetes was diet-controlled and that Metaformin had been discontinued in July 2000.  He was afforded an eye examination, and the assessment was type II diabetes with no diabetic retinopathy.  

Reports dated in December 2007 also note that there was no history of retinopathy in either eye, although there was a history of dry eyes and refractive error.  On examination, the Veteran had 20/20 visual acuity bilaterally with correction.  The assessment specifically lists diabetes without retinopathy, mild hypertensive retinopathy, and refractive error.  

A January 2009 report does contain an assessment of "mild nonproliferative diabetic retinopathy."  

In addition, a VA diabetes mellitus examination report dated in July 2002 shows that the examiner had reviewed the claims file.  He noted a history of diabetes since 1991 with the use of insulin until 2000.  The diagnoses included type II diabetes mellitus, but the examiner indicated that Veteran had no known history of retinopathy.  

A VA eye examination report dated in April 2005 also states that the Veteran did not have a history of ocular disease or major infection, although there were notations of macular drusens OS (left eye), choroidal nevus OD (right eye), and complete posterior vitreous detachment OS.  Following an examination, the Veteran was diagnosed with "Diabetes mellitus type 2 without retinopathy.  Best corrected visual acuities are 20/20 OD and OS."  

A VA diabetes mellitus examination report dated in June 2009 notes that the examiner had reviewed the claims file.  At that time, the Veteran had corrected near and distant visual acuity of no less than 20/30 in either eye.  The diagnosis was "diabetes without ocular manifestations."

In summary, the Veteran was specifically documented as not having diabetic retinopathy in VA progress notes dated in 2001 and 2007.  VA examination reports dated in July 2002, April 2005, and June 2009 also show that he did not have diabetic retinopathy.  Although there is one notation of diabetic retinopathy in a January 2009 VA progress note, this evidence is outweighed by the fact that there are no preceding or subsequent findings, assessments, or diagnoses of diabetic retinopathy.  

The Board does observe the Court's holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  However, the preponderance of the evidence shows that he does not have such a disorder, as he was found not to have the disorder on at least five different occasions prior to and subsequent to the January 2009 finding.  

Moreover, the June 2009 VA examiner specifically observed that the Veteran was only noted as having non-proliferative diabetic retinopathy in January 2009.  Following a review of the claims file, including the January 2009 findings, and a physical examination, he opined that there Veteran had diabetes without ocular manifestations.  The Board finds that the examiner's statement is highly probative in this case because he reviewed all of the pertinent records and performed a thorough examination.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion. Bloom v. West, 12 Vet. App. 185, 187 (1999). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have retinopathy related to his service-connected type II diabetes mellitus.  As such, service connection is not warranted on a secondary basis.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for diabetic retinopathy is not warranted.


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

SMC is governed by the increased rating provisions, except that benefits can be awarded on the basis of retroactive compensation benefits. 38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 3.400(o).  Except as provided in subsections (b) and (c), effective dates relating to awards under chapters 30, 31, 32, and 35 of that title or chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the RO issued a rating decision in August 2002 in which service connection for type II diabetes mellitus was granted with a noncompensable evaluation effective from February 12, 2001.  The RO also denied service connection for erectile dysfunction in that decision.

On July 27, 2004, the Veteran filed a claim, inter alia, for an increased rating for diabetes mellitus and an application to reopen a claim for service connection for erectile dysfunction.  The RO later issued another rating decision in May 2005 in which a 10 percent disability evaluation was granted for diabetes mellitus with erectile dysfunction effective from December 8, 2003.    

On July 31, 2008, the Veteran filed a claim for SMC based on loss of use of a creative organ.  See Veteran's claim (VA Form 21-4138), received July 31, 2008.  The RO subsequently issued a rating decision in January 2009 and granted SMC based on anatomical loss or loss of use of a creative organ effective from July 31, 2008.  

The Veteran has appealed the issue of entitlement to an earlier effective date for the grant of SMC based on the loss of use of a creative organ.  He asserts that the correct date is December 8, 2003, which is the effective date for his 10 percent rating for his diabetes mellitus and erectile dysfunction.  See Veteran's notice of disagreement, received in August 2009.  

The Board notes that SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

VA Manual M21-MR, Part IV, subpart ii, Chapter 2, Section H, addresses SMC awards based on loss of or loss of use of a creative organ.  The section directs VA that if the medical evidence of record shows the loss of erectile power secondary to a disease process, such as diabetes or multiple sclerosis, in a male veteran, then special monthly compensation based on loss of or loss of use of a creative organ is warranted.  

The relevant medical evidence is as follows: 

A July 2002 VA diabetes mellitus examination report shows that the Veteran's diagnoses included type II diabetes mellitus, hypertension, and erectile dysfunction since 1991 "most likely related to morbid obesity," and noted that "[t]his might also be complicated by longstanding hypertension."  The Board notes that service connection is not currently in effect for either hypertension or obesity.  

A March 2005 VA diabetes mellitus examination report also documents the Veteran's complaints of erectile dysfunction with occasional early-morning erections that are weaker than usual.  The Veteran could not comment on libido, but he did state that he had not been sexually active since the 1980's.  There was no relevant diagnosis.  

A November 2008 VA genitourinary examination report further documents the Veteran's reports that he had trouble obtaining an erection, although vaginal penetration was possible, but not ejaculation.  The examiner noted a loss of erection without ejaculation and commented that the most likely etiology of the Veteran's erectile dysfunction was "age-related."  It was also noted that there was a significant history of alcohol use, smoking, and a 200-pound weight loss.  The testicular examination was normal, as was the examination of the epididymis, spermatic cord, and scrotum.  The diagnosis noted subjective complaints of erectile dysfunction with current normal testosterone level and subjective complaints of an inability to maintain an erection to produce ejaculate, which was unrelated to diabetes mellitus, and erectile dysfunction that was secondary to diabetes mellitus.  

The Board finds that the criteria for an effective date of December 8, 2003, for SMC based on loss of use of a creative organ have been met.  As previously stated, in May 2005, the RO granted service connection for erectile dysfunction effective from December 8, 2003, and evaluated the disorder pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  A note to that diagnostic code indicates the disability should be reviewed for entitlement to SMC based on loss of use of a creative organ under 38 C.F.R. § 3.350.  However, there is no indication that the RO considered SMC at that time.  

The Board notes that the RO stated in the January 2009 rating decision granting SMC that the most recent VA examination in November 2008 indicated that the Veteran's erectile dysfunction was not related to his diabetes.  Instead, the examiner commented that the Veteran's erectile dysfunction was related to his age, alcohol intake, chronic morbid obesity, and history of tobacco use.  Nevertheless, the RO essentially stated that it had granted the claim because erectile dysfunction had previously been found to be related to the Veteran's service-connected diabetes mellitus.  

In summary, the RO has conceded that the Veteran's loss of use of a creative organ is a result of his service-connected erectile dysfunction.  The effective date for service connection for erectile dysfunction is December 8, 2003.  There is no indication that his case was reviewed for application of SMC at the time that service connection for erectile dysfunction was granted in May 2005.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522, Note.  The Court has held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the veteran.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

Based on the foregoing, the RO should have considered whether the Veteran was entitled to SMC based on loss of use of a creative organ at that time service connection for erectile dysfunction was granted.  Moreover, it appears that the criteria for SMC based on loss of use of a creative organ have been met since December 8, 2003.  Accordingly, an effective date of December 8, 2003, for SMC based on loss of use of a creative organ is granted.  

The Board has also considered whether an effective date prior to December 8, 2003 is warranted.  Initially, the Board notes that the Veteran has indicated that he is only seeking December 8, 2003, as the effective date.  He has not claimed that he is entitled any earlier date.
Moreover, the Veteran's entitlement to SMC for loss of use of a creative organ is based on the grant of service connection for erectile dysfunction.  In a decision dated in September 2002, the RO denied service connection for erectile dysfunction.  See 38 U.S.C.A. § 7105(c).  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  As such, the decision became final.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103
A May 2005 rating decision later granted service connection for erectile dysfunction effective from December 8, 2003.  Although he was informed of that decision and of his appellate rights, the Veteran did not appeal the effective date for the grant of service connection.  As such, that decision also became final.  
The Board notes that once there is a final decision in which the RO grants a benefit and, in granting that benefit, assigns an effective date for it, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding claim" for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of CUE or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  In this case, the Veteran has not claimed CUE in the May 2005 rating decision granting service connection for erectile dysfunction effective from December 8, 2003.  
The Veteran's entitlement to SMC is derived from the grant of service connection for erectile dysfunction.  There is no basis to award SMC prior to the date of service connection for the disability upon which entitlement to that SMC is based. Therefore, the Veteran could not be granted an effective date for SMC based on the loss of use of a creative organ prior to the effective date for the grant of service connection for erectile dysfunction.  Accordingly, the Board finds that the Veteran is entitled to an effective date of December 8, 2003, but no earlier, for the grant of SMC based on loss of use of a creative organ.






ORDER

Service connection for diabetic retinopathy is denied.

An effective date of December 8, 2003, and no earlier, for the grant of special monthly compensation for loss of use of a creative organ is granted, subject to the laws and regulations governing the award of monetary benefits.   


ORDER

Service connection for diabetic retinopathy is denied.

An earlier effective date of December 8, 2003, for the grant of special monthly compensation for loss of use of a creative organ is granted.


REMAND

As discussed above, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in September 2007 in connection with his claims for service connection for a circulatory disorder of the right lower extremity and left lower extremity.  The examiner diagnosed the Veteran with chronic venous insufficiency unrelated to type II diabetes mellitus.  However, the Board notes that examiner did not review the claims file.  Nor did she provide any rationale or explanation for that opinion.

A medical opinion that contains only data and conclusions is not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any circulatory disorder of the lower extremities that may be present.

In addition, the Veteran was afforded a VA examination in September 2007 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's current hearing loss was not caused by or a result of acoustic trauma in service.  In so doing, she noted that there was no evidence of hearing loss in his service treatment records or upon examination in October 1977.  She also stated that she could resolve the issue of tinnitus without resort to mere speculation.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). See also Jones v. Shinseki, 23 Vet. App. 382 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.

The Board also notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

In this case, the Veteran is competent to report a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  He has also been shown to have bilateral hearing loss by VA standards as well as tinnitus. See 38 C.F.R. § 3.385.  However, the September 2007 VA examiner did not render an opinion as to the etiology of the Veteran's tinnitus.  She did opine that his hearing loss was not related to his military service, but she did not provide any explanation of that statement other than the lack of medical evidence of hearing loss in service or for many years thereafter.  It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the September 2007 VA examiner did not discuss other possible causes of tinnitus, including whether the Veteran's tinnitus may be due to his hearing loss.

As previously noted, the Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss and tinnitus that may be present.

In addition, the Veteran was afforded a VA examination in June 2009 in connection with his claim for service connection for necrobiosis lipoidica diabeticorum of the bilateral lower extremities.  Following the grant of service connection, the Veteran was not afforded another examination.  Significantly, the June 2009 VA examiner did not address all of the rating criteria necessary to evaluate the claim for a higher initial evaluation.  In particular, she did not specifically state the percentage of the entire body affected or the percentage of exposed areas affected.  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected necrobiosis lipoidica diabeticorum of the bilateral lower extremities.

Moreover, the Veteran testified at his January 2011 hearing that he had future appointments scheduled at the VA Medical Centers (VAMC) in Topeka, Kansas, and Leavenworth, Kansas, for his necrobiosis lipoidica diabeticorum.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010). Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected necrobiosis lipoidica diabeticorum.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders. After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

VA medical records from the Topeka and Leavenworth VAMCs for the period from November 2009 to the present should be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any circulatory disorder of the right and left extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should identify all current circulatory disorders of the right and left lower extremities.  For each diagnosis identified, the examiner should comment as to whether it is at least as likely as not that that the disorder is either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should refer the Veteran's claims folder to the September 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected necrobiosis lipoidica diabeticorum of the bilateral lower extremities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the size of the affected area, the percentage of the body affected, and the percentage of exposed areas affected.  The examiner should also indicate whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, he or she should state the total duration of such treatment during the past 12-month period.  In addition, the examiner should identify any other manifestations of the disability, such as scars, pain, and limitation of function.  If there are scars, the examiner should address the criteria for rating such disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


